DISMISS; and Opinion Filed May 10, 2013.




                                         S   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-12-01295-CV

                 IN THE INTEREST OF S.M.P. AND W.A.P., CHILDREN

                         On Appeal from the 255th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-12-00863

                                 MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Lang-Miers
       The Court has before it appellant’s April 30, 2013 unopposed motion to dismiss appeal

and expedite the issuance of mandate.       See TEX. R. APP. P. 42.1(a), 18.1(c).   The Court

GRANTS the motion, DISMISSES the appeal, and DIRECTS the Clerk of the Court to issue

the mandate instanter.

                                                            PER CURIAM


121295F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.M.P. AND                        On Appeal from the 255th Judicial District
W.A.P., CHILDREN                                     Court, Dallas County, Texas
                                                     Trial Court Cause No. DF-12-00863.
No. 05-12-01295-CV                                   Opinion delivered per curiam. Justices
                                                     Moseley, Bridges and Lang-Miers sitting for
                                                     the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 10th day of May, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –2–